11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Charles W. Jackson
            Appellant
Vs.                  No. 11-05-00184-CV -- Appeal from Taylor County
United Supermarkets, Ltd., formerly d/b/a United Supermarkets, Inc.
            Appellee
 
            The trial court has signed an order granting the motion for new trial.  Therefore, this appeal
is dismissed.
 
                                                                                    PER CURIAM
 
July 14, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.